Citation Nr: 0913310	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-16 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to January 
1959 and from March 1961 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2006 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat against enemy 
forces; both periods of his military service were during 
peacetime - the first after the Korean Conflict and the 
second before the war in Vietnam.

2.  Although the Veteran has a diagnosis of PTSD, the record 
does not establish the occurrence of any of his asserted 
stressors in service - which were the bases of this diagnosis 
and linkage to his military service.


CONCLUSION OF LAW

The Veteran does not have PTSD as a result of a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304(f) & (d) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2002, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  Furthermore, the RO issued that December 2002 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in August 2003, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Although the Veteran was not informed that a downstream 
disability rating and effective date will be assigned if his 
service-connection claim is ever granted, since the Board is 
denying his claim for service connection, no downstream 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of any prejudice to 
him in not receiving notice concerning the downstream 
disability rating and effective date elements of his claim 
because these elements of his claim are ultimately moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  



So, here, even if arguably there is any deficiency in the 
notice or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is also represented in 
this appeal by an accredited Veteran's service organization, 
the Military Order of the Purple Heart of the U.S.A., which 
presumably is aware of the requirements to establish 
entitlement to service connection for PTSD - including, as 
will be explained, insofar as establishing that the alleged 
traumatic events (i.e., stressors) in service actually 
occurred, irrespective of the diagnosis of PTSD.

As for the duty to assist, the RO and AMC, on remand, 
obtained the Veteran's service treatment records (STRs), 
service personnel records, and VA medical records.  The Board 
also sees that the AMC, on remand, attempted to independently 
verify the Veteran's asserted stressors - first by seeking 
the assistance of the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and then by also contacting and requesting assistance from 
the U.S. Army Intelligence and Security Command as well as 
the National Archives and Records Administration (NARA).  And 
as the Veteran submitted a statement in December 2008 in 
response to the AMC's most recent October 2008 supplemental 
statement of the case (SSOC), indicating he has no other 
information or evidence to submit, and since there is no 
indication that any other additional evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its April 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

II.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).



With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it).  Here, the 
record contains a September 2002 report of a mental health 
exam performed by a VA examiner diagnosing the Veteran with 
PTSD.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that a diagnosis of PTSD is presumably in 
accordance with DSM-IV, both in terms of the adequacy and 
sufficiency of the stressors claimed.  Therefore, the Board 
finds that the Veteran has the required current DSM-IV 
diagnosis of PTSD.  Indeed, the record contains several 
reports from mental health care professionals diagnosing and 
discussing the Veteran's PTSD, apparently accepting as true 
his account of his asserted in-service stressors.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In support of his claim, the Veteran has provided a history 
of various stressors that he asserts occurred in Vietnam, 
while he was a member of the 3rd Radio Relay Unit (RRU) of 
the Army Security Agency (ASA).  The record confirms his 
service in Vietnam from April 1962 to March 1963 with the 3rd 
RRU of the ASA.  

The Veteran lists his stressors as involving his seeing 
several people who had been killed during May or June 1962 
(some of whom were South Vietnamese), including one guard who 
was decapitated within one week of the Veteran's arrival at 
Ton Son Nhut airbase in Saigon in April 1962; the bombing of 
a bar in Saigon where two soldiers from the 57th Helicopter 
Unit were killed; and witnessing on a daily basis the hosing 
down of blood from the landing strip and the helicopters that 
returned with dead and wounded soldiers.  See, e.g., his 
January 2003 statement.  

The Veteran does not appear to be contending that he is a 
combat Veteran.  Indeed, both periods of his military service 
were during peacetime - the first after the Korean Conflict 
and the second before the war in Vietnam.  And while his 
DD Form 214 confirms that he served in Vietnam and that he 
was awarded the Presidential Unit Citation (PUC), this is not 
conclusive evidence of his having engaged in combat.  VA's 
General Counsel has explained that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. 
§ 3.304(d) and (f)(1), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) and (f)(1) must 
be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

However, in Falk v. West, 12 Vet. App. 402 (1999), which 
similarly involved a PTSD claim where participation in combat 
was an issue, the Court noted that an award of a PUC to an 
appellant's unit suggested that the pertinent unit command 
history may contain evidence of combat.  The Court held that 
the evidence of a PUC triggered VA's duty to assist and 
warranted an attempt to obtain the pertinent unit command 
history.  Here, though, as already alluded to, the Board 
remanded this case in April 2006 to try and obtain additional 
information and evidence that might corroborate the Veteran's 
account of his stressors in service.  And on remand, the AMC 
contacted the JSRRC, the U.S. Army Intelligence and Security 
Command, and the NARA - none of which provided any additional 
information or evidence tending to corroborate the Veteran's 
assertions regarding the events in question.

More specifically, the Board instructed the AMC to prepare a 
letter asking the JSRRC to provide any available information 
that might corroborate the Veteran's claimed stressors in 
service.  And the Board sees that, in April 2006, the AMC 
requested this additional information.  The AMC asked the 
JSRRC to verify the occurrence of the alleged bombing of a 
bar in Saigon where 2 soldiers were killed between May and 
July 1962 and the killing of guards, including a 
decapitation, within that same time period.  Later in April 
2006, the JSRRC responded that records pertaining to the RRUs 
are not maintained at that office but, instead, possibly may 
be located with the U.S. Army Intelligence and Security 
Command.  

So, also in April 2006, the AMC proceeded to contact the U.S. 
Army Intelligence and Security Command.  The following month, 
May 2006, the U.S. Army Intelligence and Security Command's 
Command Historian replied that his office was also not able 
to verify the Veteran's asserted stressors.  That is, the 
historian indicated the 3rd RRU's unit report covering the 
period of May through July 1962 does not reference the 
bombing of any bar in Saigon, nor does it record that any 
3rd RRU personnel were injured or killed during that year.  
The historian did note that the 3rd RRU was located about 3 
miles from Saigon and that military personnel were advised 
not to go into Saigon because it was "dangerous."  For 
further consideration, the historian provided an historical 
reference discussing the history of the ASA.  Neither this 
reference nor the Command Historian's letter provided any 
verification of the Veteran's asserted in-service stressors.  
The Command Historian also directed the AMC to the NARA - 
suggesting there may be some additional helpful information 
available at that records depository.  

But records show the AMC already had requested the assistance 
of NARA in April 2006, the prior month.  A letter dated that 
same month, April 2006, from NARA indicates this agency was 
also unable to verify the Veteran's asserted stressors.  A 
letter from the Chief of Modern Military Records provides 
that NARA examined the cable and message traffic between the 
U.S. Embassy in Saigon and the Department of State between 
May and June 1962, and there was no information regarding the 
sort of incidents the Veteran alleges.

In support of his claim, the Veteran recently submitted, in 
December 2008, a statement from his wife discussing his 
symptoms and his PTSD.  But as already explained, 
establishing a claim for PTSD where the asserted stressor is 
not combat-related requires some objective verification that 
the stressor did in fact occur.  And there simply is no such 
evidence in this instance.  See Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994); and see Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

As further support for his claim, the Veteran also submitted 
a book titled "The Most Secret War," referring to Army 
signals intelligence in Vietnam.  But there is no express or 
implied mention in this book as to how the Veteran's service 
in Vietnam may have subjected him to the type of events 
alleged.

Whether the alleged incidents in service occurred is a 
factual, not medical, determination.  And VA adjudicators 
decide questions of fact, whereas doctors decide medical 
issues.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

So despite all attempts to further develop his claim on 
remand, the Veteran's alleged stressors remain unverified.  
Consequently, although he has a diagnosis of PTSD, the record 
does not establish the occurrence of any of his asserted 
stressors in service - which were the bases of this diagnosis 
and linkage to his military service.  That is, while he 
asserts that he saw several people who had been killed, 
including one guard who was decapitated within one week of 
his arrival at Ton Son Nhut airbase in Saigon in April 1962; 
that he was traumatized by the bombing of a bar in Saigon 
wherein two soldiers from the 57th Helicopter Unit were 
killed; and that he witnessed, on a daily basis, the hosing 
down of blood from the landing strip and the helicopters that 
returned with dead and wounded soldiers, the Board finds that 
none of these incidents is objectively corroborated or 
verified by the record.  And so, it is for this reason - a 
lack of credible supporting evidence that any claimed in-
service stressor occurred, that his claim fails, not for the 
lack of the required DSM-IV diagnosis of PTSD or its 
purported relationship to any of the alleged in-service 
stressors coincident with his military service.  Accordingly, 
his claim for service connection for PTSD must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning there is no reasonable doubt to resolve in his 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


